EXHIBIT 10(b)19

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

ALABAMA POWER COMPANY

 

Effective as of March 1, 2006, the following are the annual base salaries of the
Chief Executive Officer and certain other executive officers of Alabama Power
Company (the “Company”).

 

Charles D. McCrary

President and Chief Executive Officer

$615,000

C. Alan Martin

Executive Vice President

$382,879

Steven R. Spencer

Executive Vice President

$352,269

Jerry L. Stewart

Senior Vice President

$321,807

Art P. Beattie

Executive Vice President, Chief Financial Officer and

Treasurer

$249,860

 

 

 

 

 